Citation Nr: 1506460	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-26 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for adenocarcinoma of the prostate.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for total disability for individual unemployability (TDIU).

6.  Entitlement to an initial rating in excess of 20 percent for sciatica of the right lower extremity prior to February 24, 2011, and in excess of 10 percent from April 1, 2011.

7.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010, July 2010, July 2011, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The March 2010 rating decision denied a rating in excess of 10 percent for degenerative disc disease of the lumbar spine and denied service connection for sleep apnea.  The July 2010 rating decision denied service connection for PTSD and hypertension.  The July 2011 rating decision granted a 20 percent rating for sciatica of the right lower extremity prior to February 24, 2011, and 10 percent from April 1, 2011.  The September 2011 rating decision denied service connection for prostate cancer.

In October 2014, the Veteran testified during a hearing via video conference before the undersigned.  A transcript of that hearing is of record.  At the hearing the Veteran clarified that although his July 2013 substantive appeal only addressed his back and hypertension issues, it was not his intent to withdraw the other claims on appeal.  As such, the claims for sleep apnea, PTSD, sciatica of the right lower extremity, and prostate cancer are also on appeal.  In addition, since the Veteran is claiming that his service-connected disorders affect his ability to obtain or maintain employment, the Board finds that an implied claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Accordingly, this claim has been added as an additional matter for current appellate review.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of entitlement to service connection for (PTSD), adenocarcinoma of the prostate, hypertension, and TDIU, and increased ratings for sciatica of the right lower extremity and degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative and competent evidence of record indicates that the Veteran's diagnosed sleep apnea had its onset during the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As the Board's decision herein is a full grant of the benefits sought on appeal, no further action is required to comply with the VCAA.  


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Shedden v. Principi, 281 F.3d 1163 (2004).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Buchanan v. Nicholson, 451 F.3d 1337 (2006).  

The Veteran contends that his currently diagnosed sleep apnea had its onset on active duty.  

At an October 2014 Board hearing before the undersigned judge, the Veteran's spouse testified that throughout the Veteran's active duty service he snored loudly and had respiratory problems during his sleep.  The Veteran further testified that during the night his wife would hit him in the side and shake him, telling him that he was snoring and had "stopped breathing."  His wife stated that he would snore loudly and then be very quiet and still.  The Veteran and his wife stated that this happened for years during service and continued after service.  The Veteran also reported that he didn't seek treatment for his symptoms during service because he just thought he snored loudly like his parents did when he was a child.  He stated he thought it was natural and didn't seek treatment until his wife convinced him to go to the VA and get checked out, as his symptoms were getting worse.

The Board considers the Veteran and his wife to be credible and finds their statements as evidence favorable to a finding of the onset of sleep apnea during service.  The Board notes that the Veteran and his wife are competent to offer a description of symptoms, such as snoring and respiratory problems that the Veteran experienced during service, and to describe a continuity of such symptoms since service.  Additionally, he and his wife are competent to offer a description of symptoms that they have witnessed.  Laypersons, such as the Veteran and members of his family, are generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom; Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, based on the Veteran's statements with respect to his symptoms, his wife's statements, diagnoses of sleep apnea based on those same symptoms in 2000, and no contrary evidence, the Board finds that service connection for sleep apnea is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary with respect to the remaining claims prior to appellate review.  



PTSD

The Veteran contends that he has PTSD as a result of his active duty service, specifically, his remote assignment in Alaska.

In a March 2010 stressor statement the Veteran stated that the extreme weather conditions and 23 hours of darkness each day caused him severe stress and anxiety.  He reported that he was required to stay inside day and night due to the weather conditions and the dangers of wild animals, such as bears.  He also stated that Russian bombers would threaten to cross into U.S. airspace on a daily basis.  This resulted in the service members being on frequent call alerts, and getting little sleep.  

At an October 2014 Board hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that in Alaska, there were two months of summer and the rest was winter.  He stated that being inside for so long made him feel like an animal trapped in a cage.  The windows were painted black and there was nothing to see except the people inside that he was living with.  He stated that psychologically, this had a lot of pressure and bearing on him.  He also testified that the surrounding environment was a threatening one.  He was informed that he could not go to the front door to go outdoors for any reason because the temperature was so extreme that the wind would get in your nose and airway and freeze your lungs.  He reported that during his tour, a couple of guys were found frozen to death after they went outside.  He stated an individual could walk five feet from the building, and due to white-out conditions the person would not be able to see the building in front of them.  He stated that a few guys froze to death because they could not see the building because of white-outs.  He also stated there were other environmental hazards such as wild animals.  He stated that grizzly bears were a huge problem in the area.  They were shown films of guys who had been attacked and killed by bears.  They were instructed on the importance of survival shacks, equipped with food and necessities that the troops could use when travelling from the low camp to the top camp, which was about a 10 mile stretch.  The Veteran reported an incident in which a guy had the flesh pulled off of his arm trying to escape a grizzly bear.  The Veteran stated that he repressed a lot of the memories from Alaska, but acknowledges that he had depression as a result of his experiences there.  He further stated that he never talked about the stresses of his assignment in Alaska after he left.  He stated he tried to put it behind him, never telling his wife or going into detail about it when he saw a VA psychologist.

While the Veteran has a current diagnosis of PTSD, and his VA treatment records reflect that he has had some treatment for psychiatric issues, he has not been afforded a VA psychiatric examination to determine whether the Veteran has PTSD or any other psychiatric condition that is related to his military service, specifically his service in Alaska.  Therefore, the Board finds that the Veteran should be scheduled for a VA examination or evaluation to determine the nature and etiology of any current acquired psychiatric disorder.  

Adenocarcinoma of the Prostate

The Veteran contends that his adenocarcinoma of the prostate had onset in service.  His service treatment records (STR's) show that the Veteran began having prostate problems in 1972.  Additionally, the Veteran had a vasectomy in November 1975.  

At his October 2014 Board hearing, the Veteran testified that after his initial treatment in service for prostatitis, he continued to have symptoms of pain and discomfort in his testicles.  He stated that while he was in Alaska he would get Motrin and take hot showers to try and relieve the pain.  He reported that the Motrin did little to help with the pain and he just suffered and dealt with it.  The Veteran stated that in 1975 he had a lot of pain and eventually had a vasectomy.  After the vasectomy, the Veteran testified that his scrotum and testicles were sore all the time after they healed.  He stated they have been that way since, and he thought that was just the result of having the surgery.  He also stated that during his last eight years in the military his urination decreased drastically, to less than half of what it was normally.  The Veteran testified that after retiring from the service he began getting treatment through the VA.  It was at this time, around 1989, that he was told that his PSA was elevated, meaning there was an infection in his body.  It was found that his prostate was very large and was the cause of the decrease in his urination.  The Veteran testified, and the record shows, that the Veteran had repeat biopsies about every six months that came back negative, however he continued to have chronic prostatitis and rising PSA levels.  He stated that he had an enlarged prostate the entire time since service, with accompanying symptomatology.  The Veteran was diagnosed with adenocarcinoma of the prostate in December 2010.  

In February 2011, the Veteran was afforded a VA prostate examination.  The examination report reflects that the Veteran had a history of elevated PSA, and that the circumstances and initial manifestations of the adenocarcinoma of the prostate was noted as rising PSA found on biopsy.  The examiner opined that the Veteran's adenocarcinoma of the prostate did not prevent him from working, there was no evidence of metastatic disease, and the Veteran had not started treatment yet.  The rationale provided was that adenocarcinoma of the prostate is not caused by testicular or scrotal discomfort or prostatitis.  The Board finds this opinion to be inadequate for rating purposes.  The examiner provided a random list of facts in the opinion that do not address whether the Veteran's adenocarcinoma is etiologically related to or caused by his military service.  Furthermore, the examiner failed to address the Veteran's in-service chronic prostatitis.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate whether the Veteran's in-service chronic prostatitis or subsequent adenocarcinoma is otherwise related to service.  

Hypertension

The Veteran contends that he has a hypertension disability that had onset on active duty.  The Veteran's STR's show that on various occasions during the Veteran's active duty service in which he had fairly high blood pressure readings.  Treatment notes reflect the following readings:  April 29, 1981 170/90, 120/88; May 2-6, 1981 - 154/106, 132/90, 128/82, 126/80, and 136/92; Sept. 1985 - 142/91; May 1986 - 140/98; June 1986 - 138/84; July 1986 - 138/95; Sept. 1986 - 134/81; August 1986 - 130/98; December 1986 - 150/86; January 1987 - 150/107 and 145/87; and at his retirement examination in April 1988 - 134/92.

The Veteran has a current diagnosis of hypertension for which he takes prescribed medication.  The Veteran has not been afforded a VA examination to determine whether his current hypertension disability had onset in service.  Accordingly, the Board finds a VA examination is necessary to evaluate whether the Veteran's current hypertension disability had its onset in or is otherwise related to his active duty service.  


Sciatica of the right lower extremity

At his October 2014 Board hearing, the Veteran stated that his symptoms are more severe than his current disability rating reflects.  Additionally, he claims that his condition was worse than the 20 percent rating he was granted in the period prior to February 4, 2011.  Specifically, he testified that his right leg gives out at the knee, sitting or standing for prolonged periods of time causes severe pain, and he has no reflexes in his right leg below the knee.  In light of the Veteran's statements suggesting a possible worsening of his sciatic symptoms since the most recent February 2011 VA examination, the most recent VA examination may not reflect the current state of the Veteran's sciatic right lower extremity disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his sciatic right lower extremity disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative disc disease of the lumbar spine

At his October 2014 Board hearing, the Veteran indicated that his lumbar spine symptoms have worsened since his last VA examination in February 2011.  Specifically, the Veteran stated that he is often in severe pain due to his back, he is unable to lift much weight over 10-15 pounds, he uses a cane because after about 30 minutes of walking his right leg starts hurting, and that he had to quit his last job where he rode around in the field because it caused flare-ups of back pain.  In light of the Veteran's statements suggesting a possible worsening of his degenerative disc disease symptoms since the most recent VA examination, the most recent VA examination may not reflect the current state of the Veteran's lumbar spine disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his lumbar spine disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


TDIU

The Veteran's claim of entitlement to a total disability rating for individual unemployability is inextricably intertwined with the other claims on appeal.  Therefore, the Board finds that remanding the claim for TDIU for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file.

2.  Schedule a VA examination or evaluation to determine the nature and etiology of any current acquired psychiatric disorder including PTSD.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

After examining the Veteran and reviewing the relevant evidence in the Veteran's claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that he has PTSD due to stressors experienced during service, to include his experiences while stationed at a remote outpost during service in Alaska, or that any other psychiatric disorder had its onset in or is otherwise related to the Veteran's period of active duty. 

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, lay statements of record, and VA medical records regarding the extreme conditions in Alaska and their effect on the Veteran.  The examiner must be informed that the Board accepts as credible the Veteran's assertions with respect his in-service experiences as a result of the extreme conditions and circumstances in Alaska.

3.  Schedule the Veteran for an appropriate examination with an examiner who hasn't previously examined the Veteran to determine the nature and etiology of his prostate adenocarcinoma.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

After examining the Veteran and reviewing the relevant evidence in the Veteran's claims file, the examiner should provide an opinion as to (1) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's history of chronic prostatitis, in and since service, is related to his subsequent adenocarcinoma, (2) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's adenocarcinoma is otherwise related to service.  

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, lay statements of record, Board hearing testimony, and VA medical records regarding the continuity of his prostatitis symptoms.  The examiner must be informed that the Board accepts as credible the Veteran's assertion that he experienced prostatitis symptoms continually since service.

4.  Schedule the Veteran for an appropriate examination to determine the onset and etiology of the Veteran's current hypertension.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

After examining the Veteran and reviewing the relevant evidence in the Veteran's claims file, the examiner should provide an opinion as to  (1) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's high readings in service were the onset of his hypertension, subsequently diagnosed in 1990.  

Treatment notes reflect the following readings:  April 29, 1981 170/90, 120/88; May 2-6, 1981 - 154/106, 132/90, 128/82, 126/80, and 136/92; Sept. 1985 - 142/91; May 1986 - 140/98; June 1986 - 138/84; July 1986 - 138/95; Sept. 1986 - 134/81; August 1986 - 130/98; December 1986 - 150/86; January 1987 - 150/107 and 145/87; and April 1988 - 134/92.

5.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the current severity of the Veteran's service-connected sciatica of the right lower extremity disability.  The examiner must review the claims file and note that review in the report.  All indicated studies and tests should be performed.

The examiner should also specifically comment as to how this service-connected disability impacts the Veteran's ability to obtain or maintain gainful employment.

6.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the current severity of the Veteran's service-connected degenerative disc disease of the lumbar spine disability.  The examiner must review the claims file, including Virtual VA, and note that review in the report.  All indicated studies and tests should be performed.

The examiner should also specifically comment as to how this service-connected disability impacts the Veteran's ability to obtain or maintain gainful employment. 

7.  Thereafter, readjudicate the claims on appeal, to include entitlement to TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


